Case 1:19-cv-03646-RRM-SJB Document 5 Filed 06/26/19 Page 1 of 2 PageID #: 46




                                             June 26, 2019

Honorable Roslynn R. Mauskopf
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                             Re: Limtung v Peter S. Thomas et al
                                             Civil Action No. 19-cv-3646-RRM-SJB

To the Honorable Roslynn R. Mauskopf,

        The law firm of Gordon & Gordon represents Defendant, Peter S. Thomas Esq., in the
above referenced matter. Plaintiff, Hin Y. Limtung has filed a complaint, alleging, amongst other
things, violation of his due process rights. This Court previously dismissed all claims against
Defendant, Peter S. Thomas under civil action number1:16-cv-00100-RRM-SJB, under which
Plaintiff, Hin Y. Limtung sought the same set of relief as it arises out of the same set of facts;
namely the foreclosure and subsequent sale of the property located at 31-70 Crescent Street,
Astoria, NY 11106. Defendant Peter S. Thomas was the substituted referee in the sale of the
property and the property was already sold on June 20, 2019.

       Based on the foregoing, Defendant, Peter S. Thomas requests leave to file a pre-answer
motion to dismiss all claims against him on the basis of, including but not limited to, judicial
immunity and res judicata as well as a motion for sanctions against Plaintiff, Hin Y. Limtung.


       I thank the Court for its consideration toward this matter.


                                                     Respectfully submitted,
                                                     Gordon & Gordon, P.C.

                                                     /s/Supriya Kichloo, Esq.,
                                                     Supriya Kichloo, Esq.




                                                                                                   1
Case 1:19-cv-03646-RRM-SJB Document 5 Filed 06/26/19 Page 2 of 2 PageID #: 47




To:   Hin Y. Limtung,
      Plaintiff
      31-70 Crescent Street, Ste T1
      Astoria, NY 11106
      Via Regular Mail

      Via ECF to all other defendants




                                                                           2
